The Honorable Barbara King State Representative 106 Tulip Circle Helena, AR 72342
Dear Representative King:
This is in response to your request for an opinion regarding a particular contract entered into by the City of West Helena with respect to garbage collection and disposal. You have asked whether the contract is a legal document and whether the City has to renew under the contract terms.
These questions fall outside the ordinary scope of an opinion from this office. Under Arkansas law, a "contract" is an agreement which creates an obligation, having as its essentials competent parties, subject matter, legal consideration, mutuality of agreement and mutuality of obligation.Gentry v. Hanover Ins. Co., 284 F. Supp. 626 (W.D. Ark. 1968). The determination of whether these criteria are met with respect to a particular agreement necessarily requires construing the agreement. The construction and application of contracts are matters falling outside the ordinary scope of an Attorney General opinion. I am neither empowered nor equipped to act as a factfinder in resolving such matters.
It may be helpful to note, as regards the basic subject matter of this contract, that municipalities in Arkansas may lawfully award an exclusive franchise with respect to the provision of certain services including, generally, solid waste management and disposal services. See L  HSanitation v. Lake City Sanitation, 769 F.2d 517 (8th Cir. 1985),citing Guerin v. City of Little Rock, 203 Ark. 103, 155 S.W.2d 719
(1941). The question of the validity of a particular contract and the enforceability of its terms, however, as noted above, involves factual issues that are beyond the authority of this office to determine. I am thus unable to offer an opinion in response to your specific questions.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh